DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2021 has been entered.

The following non-final Office Action (“Action”) is in reply to the Response filed 2/10/2021 (“Feb. Resp.”). In the Feb. Resp., claims 1, 3, 4, 13, 14, 18-20, 25, and 28-38, are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented claim objections and rejections under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn in light of the claim amendments and canceled claims submitted in the Feb. Resp.

Applicant's arguments filed in the Feb. Resp. with respect to the claim amendments in the independent claims and dependent claims 13 and 25, see Feb. Resp. at 13-15, have been fully considered but they are not persuasive. Applicant makes two arguments: (1) neither the PUCCH resource group ID or PUCCH resource ID of Cheng (U.S. Pat. Appl. Publ’n No. 2020/0053721) teach, as newly added to the independent claims, a MAC CE “including a PUCCH identifier”, see Feb. Resp. at 13; .
These arguments are not persuasive.
Regarding the first argument, the claim language states: “receiving a medium access control (MAC) control element (CE) including a PUCCH identifier (ID) of a PUCCH resource associated with a grouping of the one or more groupings of PUCCH resources”. The Specification does not explicitly define “PUCCH identifier”. Thus, a broadest reasonable interpretation of the term, consistent with the Specification, is some type of identifier of a PUCCH resource, where the PUCCH resource is associated with a grouping of one or more groupings of PUCCH resources. See Spec., as filed, ¶¶ 63, 85-86, 104. The MAC CE in various embodiments of Cheng contains both a PUCCH resource ID and a PUCCH resource group ID. See Cheng Figs. 5, 6. The PUCCH resource ID “indicate one of the ten configured PUCCH resources” and the PUCCH resource group ID “may be a group identity for a group of PUCCH resources.” Cheng ¶¶ 71, 72, 77. Thus, both the PUCCH resource ID and PUCCH resource group ID are identifiers of at least one PUCCH resource that is associated with a group of PUCCH resources, and as a result, applicant’s argument is not persuasive.
Regarding the second argument, the disputed limitation in exemplary claim 13 recites, “the plurality of PUCCH resources associated with a same indicated spatial relation implicitly indicate a grouping.” The claim does not indicate in what way the association between “the plurality of PUCCH resources” and “a same indicated spatial relation” would “implicitly indicate a grouping”. Thus, a broadest reasonable interpretation is that any association of “the plurality of resources” and “a same indicated spatial relation” would indicate an implicit grouping, even if there is also an explicit grouping. The claim does not preclude there also being an explicit grouping. Thus, there is an implication of a grouping as indicate dint he corresponding mappings below. As a result, applicant’s argument is unpersuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 39 is directed to an apparatus with “means” for performing “receiving” and “applying”. The “means” are not modified by sufficient structure in the claim, thus, they are interpreted under section 112(f), or pre-AIA , 112, sixth paragraph. The corresponding structure in the Specification is shown and described in at least Figure 8 and paragraph [0075] of the application as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 13, 14, 18-20, 25, and 28-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by previously applied U.S. Pat. Appl. Publ’n No. 2020/0053721, to Cheng et al. (“Cheng”).

Regarding claim 29, Cheng teaches:
(Cheng, Figs. 1, 31, UE 121 as generally shown by device 3100 has a memory 3128, and processor 3126, ¶¶ [0118-0123]), the memory and the at least one processor configured to: 
receive a radio resource control (RRC) signaling configuring one or more groupings of physical uplink control channel (PUCCH) resources, each grouping being associated with a spatial relation and a plurality of PUCCH resources (Cheng, Fig. 30, step 3002, ¶ [0117], where the UE receives RRC configuration information for PUCCH resources, where the resources are part of groups, see e.g., Fig. 4, ¶ [0070], and there are a plurality of PUCCH spatial relations, further, there is at least one PUCCH resource configured, which corresponds to at least one group, and is associated with a spatial relation, see also ¶¶ [0053-0054]);
receive a medium access control (MAC) control element (CE) including a PUCCH identifier (ID) of a PUCCH resource associated with a grouping of the one or more groupings of PUCCH resources and an updated spatial relation (Cheng, Fig. 30, step 3004, ¶¶ [0053-0054], [0071-0072], [0117], a MAC CE is received with at least information a PUCCH resource ID and a new (updated) spatial relation is also included, see ¶¶ [0101], [0106]); and 
apply the updated spatial relation for the plurality of PUCCH resources in the grouping of the one or more groupings (Cheng, Figs. 1, 30, ¶¶ [0053], [0101], [0106], [0117], activating the new PUCCH spatial relation is applying the configuration for transmission of PUCCH transmissions from the UE, see also Fig. 2, step 152, ¶ [0061]).

Regarding claim 1, there is recited a method for wireless communication by a user equipment (UE) with steps virtually identical to the functions performed by the apparatus of claim 29. As a result, claim 1 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 39, there is recited an apparatus for wireless communication comprising “means” that carry out functions virtually identical to the functions of the UE recited in claim 29. As a result, and because Cheng teaches the claimed “means” (see Fig. 31, device 3100, processor 3126 and transceiver 3120, ¶¶ [0118-0123]), claim 39 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 41, there is recited a non-transitory computer readable medium storing computer code for wireless communication, the medium comprising various code that executes functions virtually identical to the functions of the UE recited in claim 29. As a result, and because Cheng teaches the claimed non-transitory medium and code in at least paragraphs [0120-0121], claim 41 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 29.

Regarding claim 30, Cheng teaches:
An apparatus for wireless communication, comprising: a memory; andP+S Ref. No.: 192579USQUALCOMM Ref. No.: 19257937 at least one processor coupled with the memory (Cheng, Figs. 1, 31, device 3100 has a memory 3128, and processor 3126, ¶¶ [0118-0123]), the memory and the at least one processor and configured to: 
send radio resource control (RRC) signaling configuring a user equipment (UE) with one or more groupings of physical uplink control channel (PUCCH) resources, each grouping being associated with a spatial relation and a plurality of PUCCH resources (Cheng, Fig. 30, step 3002, ¶ [0117], where the UE receives RRC configuration information for PUCCH resources, where the resources are part of groups, see e.g., Fig. 4, ¶ [0070], and there are a plurality of PUCCH spatial relations, further, there is at least one PUCCH resource configured, which corresponds to at least one group, and is associated with a spatial relations, see also ¶¶ [0053-0054]);
(Cheng, Fig. 30, step 3004, ¶¶ [0053-0054], [0071-0072], [0117], a MAC CE is received with at least information a PUCCH resource ID and a new (updated) spatial relation is also included, see ¶¶ [0101], [0106]); and 
receive a PUCCH transmission, from the UE, using one or more PUCCH resources in the grouping, the PUCCH transmission being based on the updated spatial relation associated with the grouping of the one or more groupings (Cheng, Figs. 1, 30, ¶¶ [0053], [0101], [0106], [0117], activating the new PUCCH spatial relation is applying the configuration for transmission of PUCCH transmissions from the UE, see also Fig. 2, step 152, ¶ [0061]).

Regarding claim 18, there is recited a method for wireless communication by a base station (BS) with steps virtually identical to the functions performed by the apparatus of claim 30. As a result, claim 18 is rejected as anticipated by Cheng under section 102(a)(2) for the same reasons as in claim 30.

Regarding claims 3, 19, 31, 35, 40, and 42, which depend from claims 1, 18, 29, 30, 39, and 41, respectively, Cheng further teaches “at least one of the one or more groupings of PUCCH resources comprises a subset of one or more control channel resources within a configured bandwidth,” as similarly recited in the claims. Cheng, Fig. 4, ¶¶ [0053], [0070].

Regarding claims 4, 20, 32, and 36, which depend from claims 1, 18, 29, and 30, respectively, Cheng further teaches “the one or more groupings of PUCCH resources comprises a PUCCH resources Cheng, Fig. 5, ¶¶ [0066], [0071-0072], Table 1, there is information for a plurality of PUCCH resources associated with the BWP.

Regarding claims 13, 25, 33, and 37, which depend from claims 1, 18, 29, and 30, respectively, Cheng teaches “the RRC signaling configuring the one or more groupings comprises an indication, for each PUCCH resource of the plurality of PUCCH resources, of an associated spatial relation, and wherein the plurality of PUCCH resources associated with a same indicated spatial relation implicitly indicate a grouping,” as similarly recited in the claims. Cheng, ¶¶ [0003], [0053], [0071-0072], [0076].

Regarding claims 14, 28, 34, and 38, which depend from claims 1, 18, 29, and 30, respectively, Cheng further teaches “the RRC signaling configuring the one or more groupings comprises an indication, for each PUCCH resource of the plurality of PUCCH resources, of an associated group ID, and wherein the plurality of PUCCH resources associated with a same indicated group ID implicitly indicates a grouping,” as similarly recited in the claims. Cheng, ¶¶ [0053], [0055-0056], [0117], the RRC signaling can include information for the PUCCH resources, including spatial relations, and since the message is configuring a plurality of resources, this implicitly indicates a group.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. App. Publ’n Nos. 2020/0314860, 2020/0314829, 2020/0305168, and 2019/0312698 describe receiving MAC CE and other signaling for configuring PUCCH resources.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413